DETAILED ACTION
Claims 1-20 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-7, 9, 10, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0268177 to Li (hereinafter “Li”) and further in view of US Pat. No. 9588506 to Clayton (hereinafter “Clayton”).

As to Claim 1, Li discloses a building network system for a building, the system comprising: 
a plurality of network devices forming a network for the building (Paragraph [0050] of Li discloses a home gateway device 130 which receives signals, data and commands from a network 11, such as the Internet via a cable/DSL based network (via modem 13) and a cellular-based wireless network, and transmits signals, data and commands to devices in a home or building. The home gateway device 130 may also be referred to herein as "home gateway," "gateway", "event center," "home hub," or "home IoT center control unit." The home gateway 130 also receives signals, data and commands from devices in a home or building and transmits signals, data and commands to the network 11), [each] network device of the plurality of network devices comprising: 
a communications interface configured to communicate with other network devices of the plurality of network devices (Paragraph [0050] of Li discloses a home gateway device 130 which receives signals, data and commands from a network 11, such as the Internet via a ; and 
a processing circuit storing a first profile comprising a first set of configuration settings that cause the network device to operate according to a first network topology when the first profile is active and a second profile comprising a second set of configuration settings that cause the network device to operate according to a second network topology when the second profile is active (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection); 
wherein the processing circuit is configured to transition the network device from operating according to the first network topology to operating according to the second network topology by deactivating the first profile and activating the second profile (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection). 
	Li does not explicitly disclose each network device having multiple profiles.  

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the building network system as disclosed by Li, with each device having a multiple profiles as disclosed by Clayton.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Li and Clayton are directed toward building network systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Li-Clayton discloses the building network system of claim 1, wherein the communications interface is or includes a wireless radio configured to wirelessly communicate with the other network devices of the plurality of network devices (Paragraph [0107] of Li discloses the home gateway 130 may provide support for a Wi-Fi mesh network within the premise to communicate with the plurality of device types described herein). 

As to Claim 3, Li-Clayton discloses the building network system of claim 1, wherein the communications interface includes a wireless radio and an Ethernet interface and one or more of the plurality of network devices are wireless-Ethernet hybrid devices (Paragraph [0113] of Li discloses the home gateway may include at least one printed circuit board (PCB) including at least one processor 1110, at least one LTE (e.g., dual bandwidth 4G/LTE Category 6) interface module/modem 1120, one or more Wi-Fi interface modules 1130, 1140, one or more Ethernet switches 1150). 

As to Claim 4, Li-Clayton discloses the building network system of claim 1, wherein the plurality of network devices are configured to form a wireless network for the building and transition between operating according to the first profile and operating according to the second profile automatically in response to a detected event or in response to a user command (Paragraph [0107] of Li discloses the home gateway 130 may provide support for a Wi-Fi mesh network within the premise to communicate with the plurality of device types described herein.  Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection). 

As to Claim 5, Li-Clayton discloses the building network system of claim 1, wherein the first network topology is a mesh network topology and the first set of configuration settings cause the network device to communicate with a cell tower using cellular communications when operating according to the first profile (Paragraph [0107] of Li . 

As to Claim 6, Li-Clayton discloses the building network system of claim 5, wherein the second set of configuration settings cause the network device to disable the cellular communications in response to transitioning to the second network topology and operating according to the second profile (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection). 

As to Claim 7, Li-Clayton discloses the building network system of claim 1, wherein at least one of the first profile or the second profile is a network profile comprising a plurality of device-specific profiles, each of the device-specific profiles comprising a set of configuration settings for at least one of the plurality of network devices, the device-specific profiles comprising at least a first device-specific profile for a first network device of the plurality of network devices and a second device-specific profile different from the first device-specific profile for a second network device of the plurality of network devices (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection.  Column 2 lines 30-45 of Clayton disclose the building control and management system includes an automation controller and a plurality of peripheral devices configured to perform various building control system functions. The automation controller and peripheral devices communicate wirelessly and the peripheral devices can be enabled and disabled as wireless repeaters in a network formed by the automation controller and the peripheral devices. The automation controller can monitor the communication traffic levels in the wireless network and enable or disable peripheral devices as wireless repeaters to increase or decrease the communication traffic in the network). 

As to Claim 9, Li-Clayton discloses the building network system of claim 1, wherein transitioning from operating according to the first network topology to operating according to the second network topology comprises causing one or more network devices of the plurality of network devices to operate as bridge devices between an infrastructure network of the building and the plurality of network devices; wherein the one or more network devices that function as bridge devices are configured to monitor a status of the infrastructure network of the building and cause the plurality of network devices to transition back to operating according to the first profile in response to a detected failure of the infrastructure network (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection.  Column 2 lines 30-45 of Clayton disclose the building control and management system includes an automation controller and a plurality of peripheral devices configured to perform various building control system functions. The automation controller and peripheral devices communicate wirelessly and the peripheral devices can be enabled and disabled as wireless repeaters in a network formed by the automation controller and the peripheral devices. The automation controller can monitor the communication traffic levels in the wireless network and enable or disable peripheral devices as wireless repeaters to increase or decrease the communication traffic in the network). 

As to Claim 10, Li-Clayton discloses the building network system of claim 1, wherein each network device of the plurality of network devices stores multiple sets of device-specific configuration settings within at least one of the first profile or the second profile, each set of the device-specific configuration settings corresponding to a different network device of the plurality of network devices and being used by the corresponding network device when the first profile or the second profile is active (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home . 

As to Claim 12, Li discloses a method for changing a network topology of a network, the method comprising: 
operating a plurality of network devices according to a first profile to form a stand-alone network for a building (Paragraph [0050] of Li discloses a home gateway device 130 which receives signals, data and commands from a network 11, such as the Internet via a cable/DSL based network (via modem 13) and a cellular-based wireless network, and transmits signals, data and commands to devices in a home or building. The home gateway device 130 may also be referred to herein as "home gateway," "gateway", "event center," "home hub," or "home IoT center control unit." The home gateway 130 also receives signals, data and commands from devices in a home or building and transmits signals, data and commands to the network 11); 
detecting a trigger at one of the plurality of network devices to transition the plurality of network devices to operate according to a second profile (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection); 
reconfiguring [each] of the plurality of network devices to operate according to the second profile, wherein the plurality of network devices form a converged network with an infrastructure network of the building when operating according to the second profile (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection); and 
operating [each] of the plurality of network devices according to the second profile (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the .
	Li does not explicitly disclose each network device having multiple profiles.  
	However, Clayton discloses this.  Column 2 lines 30-45 of Clayton disclose the building control and management system includes an automation controller and a plurality of peripheral devices configured to perform various building control system functions. The automation controller and peripheral devices communicate wirelessly and the peripheral devices can be enabled and disabled as wireless repeaters in a network formed by the automation controller and the peripheral devices. The automation controller can monitor the communication traffic levels in the wireless network and enable or disable peripheral devices as wireless repeaters to increase or decrease the communication traffic in the network.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 13, Li-Clayton discloses the method of claim 12, wherein at least one of the first profile or the second profile is a network profile comprising a plurality of device-specific profiles, each of the device-specific profiles comprising a set of configuration settings for at least one of the plurality of network devices, the device-specific profiles comprising at least a first device-specific profile for a first network device of the plurality of network devices and a second device-specific profile different from the first device-specific profile for a second network device of the plurality of network devices (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the . 

As to Claim 15, Li-Clayton discloses the method of claim 12, wherein reconfiguring each of the plurality of network devices to operate according to the second profile comprises causing one of more network devices of the plurality of network devices to operate as bridge devices between an infrastructure network of the building and the plurality of network devices and the method further comprises: monitoring a status of the infrastructure network of the building at the network devices that operate as bridge devices and causing the plurality of network devices to transition back to operating according to the first profile in response to a detected failure of the infrastructure network (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the . 

As to Claim 16, Li-Clayton discloses the method of claim 12, wherein each network device of the plurality of network devices stores multiple sets of device-specific configuration settings within at least one of the first profile or the second profile, each set of the device-specific configuration settings corresponding to a different network device of the plurality of network devices and being used by the corresponding network device when the first profile or the second profile is active (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection.  Column 2 lines 30-45 of Clayton disclose the building control and management system includes an automation controller and a plurality of peripheral devices configured to perform various . 

As to Claim 17, Li discloses a method for changing a network topology of a network, the method comprising: 
providing a plurality of network devices configured to operate according to a first profile and a second profile (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection); 
operating the plurality of network devices according to the first profile to form a stand-alone network for a building (Paragraph [0050] of Li discloses a home gateway device 130 which receives signals, data and commands from a network 11, such as the Internet via a cable/DSL based network (via modem 13) and a cellular-based wireless network, and transmits signals, data and commands to devices in a home or building. The home gateway device 130 may also be referred to herein as "home gateway," "gateway", "event center," "home hub," or "home IoT center control unit." The home gateway 130 also receives signals, data and ; 
transitioning the plurality of network devices between the first profile and the second profile (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection); and 
operating the plurality of network devices according to the second profile to form a converged network with an infrastructure network of the building (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection).
	Li does not explicitly disclose the plurality of network device having multiple profiles.  
	However, Clayton discloses this.  Column 2 lines 30-45 of Clayton disclose the building control and management system includes an automation controller and a plurality of peripheral devices configured to perform various building control system functions. The automation controller and peripheral devices communicate wirelessly and the peripheral devices can be enabled and disabled as wireless repeaters in a network formed by the automation controller and 
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 18, Li-Clayton discloses the method of claim 17, wherein the plurality of network devices are transitioned between the first profile and the second profile automatically in response to a detected event or in response to a user command (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection). 

As to Claim 19, Li-Clayton discloses the method of claim 17, wherein at least one of the first profile or the second profile is a network profile comprising: a plurality of device-specific profiles, each of the device-specific profiles comprising: a set of configuration settings for at least one of the plurality of network devices, the device-specific profiles comprising at least a first device-specific profile for a first network device of the plurality of network devices and a second device-specific profile different from the first device-specific profile for a second network device of the plurality of network devices (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet . 

As to Claim 20, Li-Clayton discloses the method of claim 17, wherein transitioning the plurality of network devices from the first profile to the second profile comprises causing one or more network devices of the plurality of network devices to operate as bridge devices between the infrastructure network of the building and the plurality of network devices (Paragraph [0109] of Li discloses the home gateway 130 may provide 24/7 redundancy failover Internet connection. The home gateway 130 may be connected to a cable/ADSL modem and subscribe to the cellular Internet data service at the same time. When the home gateway 130 detects the cable/ADSL disconnect with the Internet, the home gateway may switch over to the cellular Internet immediately and automatically, to ensure that the household or building will maintain seamless Internet network connection.  Column 2 lines 30-.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Clayton and further in view of US Pub. No. 2019/0223248 to Chandran et al. (hereinafter “Chandran”).

As to Claim 8, Li-Clayton discloses the building network system of claim 1.  Li-Clayton does not explicitly disclose wherein the plurality of network devices are configured to use a first security policy when operating according to the first profile and a second security policy when operating according to the second profile, wherein the first security policy is a device manufacturer security policy and the second security policy is a security policy of an infrastructure network of the building. 
However, Chandran discloses this.  Paragraph [0024] of Chandran discloses The controller may be operatively coupled to the wireless interface and the memory and may be configured to connect the wireless interface of the building control device to a first network using one or more of the network credentials stored in the memory for a first one of the two or more networks, monitor when the wireless interface becomes disconnected from the first network, and when the wireless interface becomes disconnected from the first network, and may automatically connect the wireless interface of the building control device to a second network using one or more of the network credentials stored in the memory for a second one of the two or more networks.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the building network system as disclosed by Li-Clayton, with using different security credentials as disclosed by Chandran.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Li and Chandran are directed toward building network systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 14, Li-Clayton discloses the method of claim 12.  Li-Clayton does not explicitly disclose wherein the plurality of network devices are configured to use a first security policy when operating according to the first profile and a second security policy when operating according to the second profile, wherein the first security policy is a device manufacturer security policy and the second security policy is a security policy of an infrastructure network of the building. 
However, Chandran discloses this.  Paragraph [0024] of Chandran discloses The controller may be operatively coupled to the wireless interface and the memory and may be configured to connect the wireless interface of the building control device to a first network using one or more of the network credentials stored in the memory for a first one of the two or more networks, monitor when the wireless interface becomes disconnected from the first network, and when the wireless interface becomes disconnected from the first network, and may automatically connect the wireless interface of the building control device to a second network using one or more of the network credentials stored in the memory for a second one of the two or more networks.
	Examiner recites the same rationale to combine used for claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li-Clayton and further in view of US Pat. No. 10630543 to Wei et al. (hereinafter “Wei”).

As to Claim 11, Li-Clayton discloses the building network system of claim 1.  Li-Clayton does not explicitly disclose wherein the first set of configuration settings cause one or more of the plurality of network devices to operate as a dynamic host configuration protocol server or a domain name system server when the plurality of network devices operate according to the first profile. 
However, Wei discloses this.  Column 3 lines 20-30 of Wei disclose within the mesh network system 100, the home AP router 150 also serves as a dynamic host configuration protocol (DHCP) server for assigning IP addresses to devices connected to the mesh network system 100.  Column 10 lines 45-60 of Wei disclose in the mesh network system 100, the home AP router operates as the DNS server.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the building network system as disclosed by Li-Clayton, with devices operating as the DHCP and DNS servers as disclosed by Wei.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Li and Wei are directed toward mesh network systems and as such it would be obvious to use the techniques of one in the other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456